

116 HR 5491 IH: Body Armor for Females Modernization Act
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5491IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Wilson of South Carolina (for himself, Ms. Sherrill, Mr. Kelly of Mississippi, Mr. Stivers, Ms. Stefanik, and Mrs. Luria) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo improve the fielding of newest generations of personal protective equipment to the Armed Forces,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Body Armor for Females Modernization Act. 2.Findings and sense of Congress (a)FindingsCongress makes the following findings:
 (1)Ill-fitting personal protective equipment (PPE) for members of the Armed Forces impedes performance and lethality by reducing range of motion, speed, and agility, and can interfere with the aim of shoulder-braced weapons.
 (2)Access to female-specific personal protective equipment, or smaller-sized unisex personal protective equipment, has traditionally been limited. Such equipment has typically been provided only to some deploying members of the Armed Forces, but not to those going through initial entry training (IET), or for regular unit training events.
 (3)Members of the Armed Force need to be familiarized with and train in their combat gear before deploying in order to be fully prepared and mission capable.
 (4)Research shows that poorly fitting personal protective equipment is a leading cause of preventable injury for all members of the Armed Forces, whether deployed or in training.
 (5)Studies on operational physical performance and fitness in female members of the Armed Forces suggest that the best way to decrease the likelihood of injury is through consistent physical training with equipment that mirrors that which is used in a combat environment.
 (6)Properly fitting personal protective equipment for training and deployment will assist in the gender-integration process in the Armed Forces as well as improve overall combat effectiveness, while simultaneously bringing about a reduction in injuries.
 (b)Sense of CongressIt is the sense of Congress— (1)that committed resources for new generation personal protective equipment for female warfighters is essential to their warfighting readiness;
 (2)to encourage the Armed Forces to expedite contracting for and procurement and fielding of new generation personal protective equipment that better fits and protects all members of the Armed Forces, including female members, and reduces preventable injuries; and
 (3)to encourage collaboration between the Armed Forces, academia, and industry on the use of emerging technologies, such as Artificial Intelligence (AI), human factors modeling, and digital predictive human modeling, in the development of next generation of combat equipment and personal protective equipment.
				3.Reports on fielding of newest generations of personal protective equipment to the Armed Forces
 (a)Reports requiredNot later than January 31, 2021, each Secretary of a military department shall submit to Congress a report on the fielding of the newest generations of personal protective equipment to the Armed Forces under the jurisdiction of such Secretary.
 (b)ElementsEach report under subsection (a) shall include, for each Armed Force covered by such report, the following:
 (1)A description and assessment of the fielding of newest generations of personal protective equipment and auxiliary personal protective equipment to members of such Armed Force, including the following:
 (A)The number (aggregated by total number and by sex) of members of such Armed Force issued the Army Soldiers Protective System and the Modular Scalable Vest Generation II body armor as of December 31, 2020.
 (B)The number (aggregated by total number and by sex) of members of such Armed Force issued Marine Corps Plate Carrier Generation III (PC Gen III) body armor as of that date.
 (C)The number (aggregated by total number and by sex) of members of such Armed Force fitted with legacy personal protective equipment as of that date.
 (2)A description and assessment of the barriers, if any, to the fielding of such generations of equipment to such members.
 (3)A description and assessment of challenges in the fielding of such generations of equipment to such members, including cost overruns, contractor delays, and other challenges.
				4.System for tracking data on injuries among members of the Armed Forces in the use of newest
			 generation personal protective equipment
			(a)System required
 (1)In generalThe Director of the Defense Health Agency (DHA) shall develop and maintain a system for tracking data on injuries among members of the Armed Forces in and during the use of newest generation personal protective equipment.
 (2)Scope of systemThe system required by this subsection may, at the election of the Director, be new for purposes of this subsection or within or a modification of an appropriate existing system (such as the Defense Occupational And Environmental Health Readiness System (DOEHRS)).
 (b)ReportNot later than January 31, 2025, the Director shall submit to Congress a report on the prevalence among members of the Armed Forces of preventable injuries attributable to ill-fitting or malfunctioning personal protective equipment.
			5.Inclusion in annual Periodic Health Assessments of members of the Armed Forces of questions on
			 injuries incurred in connection with ill-fitting or malfunctioning
 personal protective equipmentThe annual Periodic Health Assessment (PHA) of members of the Armed Forces undertaken after the date of the enactment of this Act shall include one or more questions on whether members incurred an injury in connection with ill-fitting or malfunctioning personal protective equipment during the period covered by such assessment, including the nature of such injury.
		